

EXHIBIT 10.1


XYLEM
2011 OMNIBUS INCENTIVE PLAN


[YEAR] NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of [Month] [day], [year], by and
between Xylem Inc. (the “Company”) and [name] (the “Optionee”), WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Optionee’s valued services, the Company, through the
Leadership Development and Compensation Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Optionee to acquire or
enlarge stock ownership in the Company, pursuant to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:
1.
Grant of Options. In accordance with, and subject to, the terms and conditions
of the Plan and this Agreement, the Company hereby confirms the grant on
[Month][day], [year], (the “Grant Date”) to the Optionee of the option to
purchase from the Company all or any part of an aggregate of [#,###] shares (the
“Options”), at the purchase price of $[##.##] per share (the “Exercise Price”).
All Options shall be Nonqualified Stock Options.

2.
Terms and Conditions. It is understood and agreed that the Options are subject
to the following terms and conditions:

(a)
Expiration Date. The Options shall expire on [Month] [day], [year + 10], or, if
the Optionee’s employment terminates before that date, on the date specified in
subsection 2(e) below.

(b)
Exercise of Options. The Options may not be exercised until it has become
vested.

(c)
Vesting. Subject to subsections 2(a), 2(d), and 2(e), the Options shall vest in
three installments as follows:

(i)
1/3 of the Options shall vest on [Month] [day], [year + 1],

(ii)
1/3 of the Options shall vest on [Month] [day], [year + 2], and

(iii)
1/3 of the Options shall vest on [Month] [day], [year + 3].

For the avoidance of doubt, active employment of an Optionee by the Company or
an Affiliate, for the purposes of vesting in the Options granted hereunder,
shall include employment with the Company for so long as the Grantee continues
working at such entity. Active employment does not include any potential
severance period.
Subject to subsections 2(a) and 2(d), to the extent not earlier vested pursuant
to paragraphs (i), (ii), and (iii) of this subsection, the Options shall vest in
full upon an Acceleration Event (as defined in the Plan).
(d)
Effect of Acceleration Event. Subject to subsections 2(a) and 2(e), any unvested
Options shall vest in full upon Acceleration Event.




--------------------------------------------------------------------------------



(e)
Effect of Termination of Employment. Options may only vest while the Grantee is
actively employed by the Company or an Affiliate. If the Optionee’s employment
terminates before [Month] [day], [year + 10], the following would apply to any
outstanding Options:

(i)
Termination due to Death or Disability (as defined below). Any unvested Options
shall immediately become 100% vested upon the Optionee’s termination of
employment. Any vested Options shall expire on the earlier of [Month] [day],
[year + 10], or the date three years after the Optionee’s termination of active
employment.

(i)
Termination due to Retirement (as defined below). A prorated portion (as defined
below), of any unvested Options shall immediately vest upon the Optionee’s
termination of employment. Any vested Options shall expire on the earlier of
[Month] [day], [year + 10], or the date three years after the Optionee’s
termination of employment.

(ii)
Termination other than Death, Disability and Retirement. Any unvested Options
shall automatically expire on the date of the Optionee’s termination of
employment. Any vested portion of the Options shall expire on the earlier of
[Month] [day], [year + 10], or the date three months after the Optionee’s
termination of employment.

(iii)
Notwithstanding the foregoing, if an Optionee’s employment is terminated on or
within two years after an Acceleration Event (A) by the Company (or an
Affiliate, as the case may be) for other than Cause (as determined by the
Committee), and not because of the Optionee’s death, Disability, or Retirement,
or (B) by the Optionee because the Optionee in good faith believed that as a
result of such Acceleration Event he or she was unable effectively to discharge
his or her present duties or the duties of the position the Optionee occupied
just prior to the occurrence of such Acceleration Event, any unvested Options
shall immediately become 100% vested upon the Optionee’s termination of
employment and vested Options shall expire on the earlier of [Month] [day],
[year + 10], or the date seven months after the Optionee’s termination of
employment.

Disability. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Optionee to perform all duties under the
terms of his or her employment, as determined by the Committee upon the basis of
such evidence, including independent medical reports and data, as the Committee
deems appropriate or necessary.
Retirement. For purposes of this Agreement, the term “Retirement” shall mean the
termination of the Optionee's employment, if, at the time of such termination,
the Optionee is at least age 55 and has completed 10 years of service with the
Company or the Optionee is age 65 or older.
Prorated Vesting Upon Retirement. The prorated portion of the Options that vests
upon the Optionee’s termination of employment due to the Optionee's Retirement
shall be determined by multiplying the total number of unvested Options at the
time of the Optionee’s termination of employment by a fraction, of which the
numerator is the number of full months the Optionee has been continually
employed since the Grant Date and the denominator is 36. For this purpose, full
months of employment shall be based on monthly anniversaries of the Grant Date,
not calendar months.
(f)
Payment of Exercise Price. Permissible methods for payment of the Exercise Price
upon exercise of the Options are described in Section 6.6 of the Plan, or, if
the Plan is amended, successor provisions. In addition to the methods of
exercise permitted by Section 6.6 of the Plan, the Optionee may exercise all or
part of the Options by way of (i) broker-assisted cashless exercise in a manner
consistent with the Federal Reserve Board's Regulation T, unless the Committee
determines that such exercise method is prohibited by law, or (ii)
net-settlement, whereby the Optionee directs the Company to withhold shares that
otherwise would be issued upon exercise of the Options having an aggregate Fair
Market Value on the date of the exercise




--------------------------------------------------------------------------------



equal to the Exercise Price, or the portion thereof being exercised by way of
net-settlement (rounding up to the nearest whole share).
(g)
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Optionee to remit to the Company, all applicable
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to the exercise of the Options. The
Optionee may elect to satisfy the withholding requirement, in whole or in part,
by having the Company withhold shares that otherwise would be issued upon
exercise of the Options, with the number of shares withheld having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction (rounding up to the nearest
whole share). Any such election shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

(h)
Automatic Exercise in Certain Circumstances. Subject to subsection 2(i) of this
Agreement, to the extent any portion of the Options held by active participants
are otherwise exercisable but remain unexercised at the close of business on
[Month] [day], [year + 10], and if on such date the Fair Market Value of the
shares subject to such exercisable but unexercised portion of these Options
exceeds the aggregate consideration that would have been required to be paid to
purchase such shares had such portion of the Options been exercised, the
Optionee will automatically be paid, in cancellation of such portion of the
Options, an amount of Company shares having a Fair Market Value equal to such
excess (rounding up to the nearest whole share), if any; provided, however, that
such an exercise shall not occur to the extent the Optionee (and, if applicable,
the Optionee’s authorized legal representative) may waive in writing the
applicability of this subsection 2(h).

The Optionee hereby acknowledges that tax and other legal requirements must be
met prior to any settlement of Options under this subsection and herby consents
to any tax or other consequences that may arise in connection with this
subparagraph
(i)
Compliance with Laws and Regulations. Notwithstanding anything to the contrary
herein, the Company shall not be obligated to issue any shares pursuant to this
Agreement, at any time, if the offering of the shares covered by this Agreement,
or the exercise of the Options by the Optionee, violates or is not in compliance
with any laws, rules or regulations of the United States or any state or
country. The Optionee understands that, to the extent applicable, the laws of
the country in which the Optionee is working at the time of grant, vesting,
and/or exercise of the Options (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) may restrict or
prevent exercise of the Options or may subject the Optionee to additional
procedural or regulatory requirements for which the Optionee is solely
responsible and that the Optionee will have to independently fulfill. The
Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, awards thereunder, and any shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable to
comply with applicable law or facilitate the administration of the Plan.

(j)
Optionee Bound by Plan and Rules. The Optionee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof as amended from time to time. The Optionee agrees to be bound
by any rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Options. Terms used herein and not otherwise
defined shall be as defined in the Plan.

(k)
Governing Law. This Agreement is issued, and the Options evidenced hereby are
granted, in White Plains, New York and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.




--------------------------------------------------------------------------------



By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Options awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee's
responsibility to exercise the Options within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Options.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of [Month] [day],
[year].


Agreed to:                             XYLEM INC.


                                
_____________________________            
Optionee
(Online acceptance constitutes agreement)


Dated: _________________                    Dated: [Month] [day], [year]
Enclosures



